          Case 2:20-cv-00827-APG-NJK Document 13 Filed 05/18/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     CAPELLI MILAN, LLC, et al.,
11                                                         Case No.: 2:20-cv-00827-APG-NJK
            Plaintiff(s),
12                                                                      ORDER
     v.
13                                                                 [Docket Nos. 7, 12]
     THE HONORABLE STEPHEN F.
14   SISOLAK, et al.,
15          Defendant(s).
16         On May 13, 2020, Plaintiffs filed on the public docket a motion for leave to amend the
17 complaint. Docket No. 7. That motion remains pending. On May 18, 2020, Plaintiffs filed another
18 motion for leave to amend the complaint, this time doing so on an ex parte basis with restrictions
19 on public access to the filing. Docket No. 12.
20         As a threshold matter, no explanation is provided as to why the second of the above motions
21 was docketed with restricted access to the public. But see Kamakana v. City & County of Honolulu,
22 447 F.3d 1172, 1178 (9th Cir. 2006) (discussing presumption of public access). Absent a written
23 showing by Plaintiffs with a sufficient basis to justify those restrictions—filed no later than May
24 26, 2020—they will be lifted.
25         With respect to the substance of the motions, it is unclear why Plaintiffs filed multiple
26 motions for leave to amend a few days apart or what difference exists between the two motions.
27 Given the circumstances, the best course is to deny both motions without prejudice to the refiling
28 of a single motion seeking relief.

                                                    1
     Case 2:20-cv-00827-APG-NJK Document 13 Filed 05/18/20 Page 2 of 2




 1   Accordingly, the motions for leave to amend are both DENIED without prejudice.
 2   IT IS SO ORDERED.
 3   Dated: May 18, 2020
 4                                                    ______________________________
                                                      Nancy J. Koppe
 5                                                    United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
